IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

TAMARIO DILWORTH,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-30

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed August 9, 2017.

An appeal from the Circuit Court for Gadsden County.
Barbara Hobbs, Judge.

Tamario Dilworth, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Jennifer J. Moore, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, RAY, and JAY, JJ., CONCUR.